Citation Nr: 0018177	
Decision Date: 07/12/00    Archive Date: 07/14/00

DOCKET NO.  98-10 135A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and her therapist


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran had active air service from February 1976 to 
March 1981.  This matter comes to the Board of Veterans' 
Appeals (Board) from a May 1998 rating decision of the 
Department of Veterans Affairs (VA) Albuquerque Regional 
Office (RO) which denied service connection for PTSD.  


FINDING OF FACT

The veteran claims to have experienced numerous traumatic 
events in service, including episodes of assault, stalking, 
and sexual harassment; the record contains competent medical 
evidence of a current diagnosis of PTSD, relating the 
diagnosis to her claimed in-service stressors.


CONCLUSION OF LAW

The claim of service connection for PTSD is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran's service medical records are negative for 
complaint or notation of assault, stalking, sexual 
harassment, or of any psychiatric disorder, including PTSD.  
In October 1978, she sought treatment for insomnia.  She 
denied depression, tension or worries.  In October 1980, she 
was seen for sinus congestion, malaise, watery eyes, and 
fatigue; she also indicated that she perspired more than 
normal while sleeping.  On December 1980 military separation 
medical examination, she denied depression, excessive worry, 
memory loss, amnesia, or nervous trouble of any sort.  No 
psychiatric abnormality was identified on clinical 
evaluation.  Her service personnel records are likewise 
negative for any notation of assault, sexual harassment, or 
psychiatric disorder.  She received consistently outstanding 
performance appraisals.  

Following separation from service, the veteran filed claims 
of service connection for a bilateral knee disability, 
vertigo, and a low back disability.  Her March 1981 
application is silent for notation of assault, sexual 
harassment, or any psychiatric disorder, including PTSD.

VA medical examination in July 1981 was negative for 
complaints or findings of a psychiatric disorder, including 
PTSD.  In fact, the medical evidence of record is entirely 
silent for notations of assault, stalking, sexual harassment, 
or any psychiatric disorder, including PTSD, prior to March 
1997.

In March 1997, the veteran sought VA outpatient treatment, 
stating that she had endured daily harassment in service as 
well as four episodes of assault.  She indicated that she was 
currently battling panic spells, crying spells, and had been 
unable to have a sustained relationship.  She also reported 
nightmares of being locked in a room.  The diagnoses were 
rule out PTSD and rule out dysthymia.  

In August 1997, the veteran submitted a claim of service 
connection for PTSD.  In October 1997, she outlined numerous 
alleged stressors.  She indicated that in May 1976, a 
sergeant asked her out on a date, and when she declined, he 
became belligerent, pushed her, and threatened to make false 
accusations against her.  Later that month, she said that she 
went on a date with another man who invited her to his home, 
and while there, he reportedly threatened her with his pet 
snake and made sexual advances.  She stated that she was able 
to escape when he went to feed the snake.  In November 1976, 
she reported she was alone in a mess hall when a man demanded 
that she go on a date with him; when she declined, he hit 
her, causing a black eye.  In April 1977, a man asked her out 
on a date, and when she refused, he followed her on his bike 
until she was transferred to another base.  In August 1977, 
she stated that someone put a German diet drug in her drink 
at a party, causing her to become hyperactive and lose sleep.  
In June 1978, she said she returned from work one night to 
find a man going through the underwear drawer of another 
woman, and that on being discovered, he tried to hit her 
before fleeing to another room.  After several minutes, he 
came out of the room and tried to hit her before he ran away.  
The military police searched the quarters, but were unable to 
find anyone.  In September 1978, she indicated that she 
worked the graveyard shift and her supervisor held her and 
kissed her against her wishes.  In January 1980, she 
indicated that a soldier forced his way into her room, tore 
her clothes off, and tried to force himself on her.  In 
February 1980, she learned that her father had died; she 
stated that when she returned from the funeral, nobody would 
talk to her.  She stated that she cut her hair, began 
drinking, and tried to become as ugly as possible.  In 
September 1980, she indicated that a sergeant entered her 
room holding a condom; she reportedly attacked him and shoved 
him out of the room.  

In October 1997, the veteran's therapist indicted that she 
had provided 20 sessions of individual psychotherapy to the 
veteran.  She indicated that the veteran had reported 
multiple traumatic events in service which involved the 
threat of serious injury and possible death.  She indicated 
that the veteran was "unprotected by the system" and felt 
unable to report the incidents.  The diagnosis was PTSD.  

In April 1998, the veteran's sister stated that before 
service, the veteran had been outgoing, even-tempered, 
enterprising and motivated, but after service, she isolated 
herself and became a "quivering shell who seems to long for 
balance and stability."

The veteran also submitted copies of performance appraisals 
received in her post-service jobs.  In large part, they 
document her good attitude, enthusiasm, and hard work; 
however, some evaluations note her impatience, tendency to be 
argumentative, and poor interpersonal skills.

By May 1998 rating decision, the RO denied service connection 
for PTSD on the basis that there was no credible supporting 
evidence that the veteran's claimed in-service stressors had 
actually occurred.  She appealed, and in August 1998, she and 
her therapist testified at an RO hearing.  She again detailed 
her in-service stressors and described current symptoms, 
including anger, nightmares, and difficulty getting along 
with others.  Her therapist noted she first treated the 
veteran in April 1997 after she had been referred by her 
supervisor who felt she was having difficulty getting along 
with others.  After talking with her, she indicated that the 
veteran had severe PTSD due to her military experiences.  

In August 1998, the RO contacted the Department of the Air 
Force in an attempt to verify the stressors alleged by the 
veteran.  In September 1998, the Air Force Office of Special 
Investigations responded that a search of their computer 
database resulted in no information pertaining to the 
veteran.   

II.  Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  Where a veteran served 
continuously for 90 days or more and a psychosis becomes 
manifest to a degree of 10 percent or more within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also 
be granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. §  3.303(d).  

Service connection for PTSD requires:  (1) medical evidence 
diagnosing the condition in accordance with the applicable 
criteria, (2) a link, established by medical evidence, 
between current symptoms and an in-service stressor; (3) and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f) (1999); Anglin v. 
West, 11 Vet. App. 361, 367 (1998).  

The evidence required to support the occurrence of an in-
service stressor varies depending on whether or not the 
veteran was engaged in combat with the enemy.  Where, as 
here, the veteran did not engage in combat with the enemy, 
the U.S. Court of Appeals for Veterans Claims (the Court) has 
held that credible supporting evidence means that the 
veteran's testimony, by itself, cannot, as a matter of law, 
establish the occurrence of a non-combat stressor; nor can 
credible supporting evidence of the actual occurrence of an 
in-service stressor consist solely of after-the-fact medical 
nexus evidence.  See Moreau v. Brown, 9 Vet. App. 389 (1996).  

More recently, however, the Court has indicated that such 
"categorical" rules are not operative in cases where the 
veteran claims entitlement to service connection for PTSD due 
to an in-service personal assault.  Patton v. West, 12 Vet. 
App. 272 (1999).  Rather, the Court indicated that in such 
cases, "alternate sources" may provide credible supporting 
evidence of in-service personal assault.  These include 
statements from confidants or family, copies of diaries or 
journals, or behavior changes documented or observed at the 
time of the incident, such as obsessive behavior at the time 
of the incident, pregnancy tests, increased interest in test 
for sexually transmitted diseases, termination of primary 
relationships, or alcohol and drug abuse.  See VA 
Adjudication Manual M21-1 (M21-1), part III, 5.14(c).  

III.  Analysis

The initial question is whether the veteran has submitted a 
well grounded claim, i.e., one which is plausible or capable 
of substantiation.  Murphy v. Derwinski, 1 Vet. App. 78 
(1990); 38 U.S.C.A. § 5107.  More specifically, the Court has 
indicated that a veteran seeking service connection for PTSD 
must satisfy the initial burden of submitting a well-grounded 
claim by furnishing (1) medical evidence of a current 
disability, (2) medical or lay evidence of an in-service 
stressor, and (3) medical evidence of a nexus between service 
and the current PTSD disability.  See Cohen, 10 Vet. App. at 
136-37.  

Here, the veteran has submitted (1) medical evidence in the 
form of letters and testimony from her therapist showing a 
current diagnosis of PTSD (which must be presumed to include 
the adequacy of the PTSD symptomatology and the sufficiency 
of the claimed in-service stressor), (2) her own statements 
and testimony of in-service stressors (which the Board 
presumes to be true for the limited purpose of determining 
whether her claim is well grounded, see King v. Brown, 5 Vet. 
App. 19 (1993)), and (3) medical evidence of a nexus between 
service and the current PTSD in the form of testimony from 
her therapist relating the veteran's PTSD to her claimed in-
service stressors.  Based on the foregoing, the Board 
concludes that the veteran has submitted a well grounded 
claim of service connection for PTSD.  

Although the claim is well grounded, the Board believes that 
the current record is inadequate to render a fully informed 
decision on the issue without additional development of the 
evidence.  That additional development is set forth below.  


ORDER

The claim of service connection for PTSD is well grounded.


REMAND

In Patton v. West, 12 Vet. App. 272 (1999), the Court 
reprimanded VA for failing to follow evidentiary procedures 
for PTSD claims based on personal assault that were 
established in February 1996 in VA Adjudication Procedure 
Manual M21-1, Part III, 5.14 (c) (Feb. 20, 1996) (updated 
April 30, 1999).  They cited the need to gather information 
from secondary sources in cases of non-combat related PTSD 
claims.

In this case, it is clear the RO attempted to comply with 
most of the M21-1, by sending the appropriate development 
letter to the veteran, obtaining her service medical and 
personnel records, and contacting the Department of the Air 
Force for verification of alleged stressors.  The Board 
appreciates the efforts of the RO to develop this claim, and 
notes that the veteran herself has acknowledged that her 
claimed stressors are unverifiable through conventional 
channels, as she never reported or discussed her alleged in-
service stressors with anyone.  

However, in Patton, the Court stated that secondary evidence 
which documents "changes in behavior" should be examined 
and clinically interpreted to determine whether they 
constitute evidence of "[v]isits to a medical or counseling 
clinic or dispensary without a specific diagnosis or specific 
ailment," "[c]hanges in performance and performance 
evaluations," "[l]ay statements describing episodes of 
depression, panic attacks or anxiety," "[e]vidence of 
substance abuse such as alcohol or drugs," and "unexplained 
economic or social behavior changes," that "may indicate 
the occurrence of an in service stressor."  M21-1, Part III, 
 5.14c(8), (8)(a), (c), (e), (h), (m), & (9).

In this case, the veteran was not afforded a VA psychiatric 
examination in conjunction with her claim, nor is there any 
indication that a VA psychiatrist has reviewed the record for 
the purpose of interpreting the evidence to determine whether 
there is a relationship between any behavior changes in and 
after service and the current diagnosis of PTSD.  The Board 
recognizes that the RO has determined that the record 
contains no evidence of behavior changes.  Indeed, her 
service personnel records document consistently good job 
performance; yet, her sister submitted an April 1998 letter 
describing changes she perceived in the veteran's behavior 
after her separation from service.  The veteran has also 
provided copies of post-service performance appraisals, some 
of which contain negative comments.  According to the Court, 
this evidence must be interpreted by a clinician.  Thus, the 
Board finds that a decision at this point, without additional 
development, could not withstand judicial scrutiny.

To ensure that VA has met its duty to assist in developing 
pertinent facts and to ensure due process of law, the case is 
remanded for the following development:

1.  The RO should seek review by a VA 
psychiatrist of the veteran's claims 
file, for the purpose of identifying and 
examining all records indicating any 
change in behavior or performance 
subsequent to the veteran's alleged in-
service stressors.  The VA psychiatrist 
should be asked to provide an opinion as 
to the clinical significance, if any, of 
any evidenced changes in behavior 
relative to the diagnosis of PTSD.  A 
copy of the opinion obtained as a result 
of this psychiatric review should be 
associated with the claims file.

2.  Then, the RO must make a specific 
determination as to whether there is 
credible supporting evidence that a 
claimed in-service stressor or stressors 
actually occurred.  See Patton, 12 Vet. 
App. 272.  If the RO decides that the 
record establishes the existence of an 
in-service stressor or stressors, the RO 
must specifically identify the 
stressor(s) established by the record.

3.  Only if it is determined that there 
is credible supporting evidence that a 
claimed stressor actually occurred should 
the RO arrange for the veteran to be 
afforded a VA psychiatric examination to 
determine whether the diagnostic criteria 
for PTSD are satisfied.  The claims 
folder must be made available to the 
examiner for review in conjunction with 
the examination.  The RO should provide 
the examiner with a list of all stressors 
that have been identified.  The examiner 
should integrate previous psychiatric 
findings and diagnoses with current 
findings to obtain an accurate picture of 
the veteran's psychiatric status.  If a 
diagnosis of PTSD is deemed appropriate, 
the examiner should express an opinion as 
to whether such PTSD is related to the 
veteran's military service and whether a 
diagnosis of PTSD is supportable solely 
by the stressor(s) that have been 
supported in the record.  The examiner 
should be asked to comment on the 
significance, if any, in the diagnostic 
assessment of evidence that is indicative 
of behavioral changes.

4.  Thereafter, the RO should review the 
evidence, ensuring that it has applied 
the provisions of M21-1, Part III, 5.14 
(c) (April 30, 1999) and complied with 
the directives of this remand.  If any 
other development is incomplete, 
appropriate corrective action should be 
implemented.  Stegall v. West, 11 Vet. 
App. 268 (1998).

The RO should then review the claim.  If the benefit sought 
on appeal is not granted, the case should be returned to the 
Board for further review.  

The veteran has the right to submit additional evidence and 
argument on the matter remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims remanded by the Board or the 
Court for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, 
VBA Adjudication Procedure Manual, M21-1, Part IV, directs 
the RO to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals


 

